         Case 2:19-cv-05762-WB Document 20 Filed 08/18/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 DAVID BROWN,                                             CIVIL ACTION
                       Petitioner,

               v.

 JOHN WALKER, JUDGE WENDY PEW                             NO. 19-5762
 AND THE COMMONWEALTH OF
 PENNSYLVNIA DISTRICT ATTORNEY,
                Respondent.

                                         ORDER

      AND NOW, this 18th day of August, 2020, upon consideration of the Report and

Recommendation of United States Magistrate Judge Carol Sandra Moore Wells on May 18, 2020

(ECF No. 15), as well as Defendant’s Objections thereto (ECF No. 18), IT IS ORDERED that:

   1. The Report and Recommendation is APPROVED and ADOPTED;

   2. The Clerk of Court shall CLOSE this matter statistically.



                                                  BY THE COURT:



                                                  /s/Wendy Beetlestone, J.

                                                                     __
                                                  WENDY BEETLESTONE, J.
